Citation Nr: 9929808	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for the service-connected 
scoliosis with sacroiliac sprain, left, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 1956 
and from January 1991 to April 1991.  He had additional 
service in the Reserves.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating action 
of the Wilmington, Delaware Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded the case in May 1998 for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected scoliosis with sacroiliac 
sprain, left, is manifested by characteristic pain on motion.  
Findings reflective of moderate limitation of motion, muscle 
spasm on extreme forward bending or unilateral loss of 
lateral motion are not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected scoliosis with sacroiliac sprain, left, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991& Supp. 1999);  38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.59, 4.71(a) including  Diagnostic Codes 5292, 5294 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that his service-connected back disorder 
is more severe than the current rating indicates.  In a 
February 1957 rating action, service connection was granted 
and a 10 percent rating assigned for scoliosis with 
sacroiliac sprain, left.  In that decision, it was noted that 
mild scoliosis had been found on enlistment examination.  
During service, the veteran had been involved in a motor 
vehicle accident, after which he complained of low back ache.  
Physical examination at separation was noted to have shown no 
limitation of the back, but the veteran continued to have 
"lumbar syndrome."  The report of a December 1956 VA 
examination included the veteran's complaints of low back 
pain, especially on prolonged standing or failure to sit 
erect, morning stiffness, but no sciatica.  Physical 
examination revealed definite list to the left, mild 
paravertebral muscle spasm.  Range of motion was 
characterized as good and there was no tenderness.  X-ray 
studies of the thoracic and lumbar spine were considered 
normal except for scoliosis in the lumbar region.  There was 
no evidence of any traumatic change or disease.  The 
diagnoses included scoliosis of undetermined etiology, 
probably due to muscle spasm and probably chronic left 
sacroiliac sprain.  As such, service connection for scoliosis 
with left iliac sprain was granted under the theory that the 
scoliosis noted on entrance into service had been aggravated 
by service.  

Post-service medical records include VA treatment records 
dating from August 1996, at which time the veteran presented 
with complaints of low back pain for "the past 2 to 3 
weeks."  The assessment was that of chronic low back pain.  
A September 1996 chart extract noted the veteran's complaint 
of low back pain of "1 year duration."  He reported that 
the pain increased on lying down and he rated the maximum 
pain as 3-4/10, occurring approximately 1-2 times per day.  
He reported no restrictions in daily activities.  Additional 
tests were conducted and an October 1996 chart extract noted 
that a bone scan revealed increased uptake at L-2 and L-3 
which "could be" compatible with bone remodeling, but 
another cause "would be" Paget's disease.  The diagnosis 
was that of chronic back pain.  

The veteran was afforded a VA examination in August 1996 at 
which time his history, including the in-service motor 
vehicle accident, was reviewed.  The veteran reported that he 
had suffered back pain since service.  He reported that he 
was 


bothered most by sitting, needed help at work when lifting 
and often had trouble standing up straight once he was bent 
over.  He rated his low back pain as 3/10 on a 1-10 scale.  
He had no radiation down to either lower extremity.  

Physical examination revealed that on flexion of the low 
back, the veteran could reach down and touch his toes.  He 
had limited extension from 0 to 30 degrees; lateral flexion 
of 0 to 30 degrees, bilaterally; and rotation from 0 to 45 
degrees, bilaterally.  The examiner noted that the "only" 
tenderness was over the SI joint on the right side and none 
on the left side.  The assessment was that of SI joint strain 
and tenderness.  The examiner also noted that there were 
radiographic findings consistent with a burst compression 
fracture of L-3.

When the Board initially reviewed the veteran's appeal in May 
1998, it was noted that the VA examination of record was 
inadequate for rating purposes and the case was remanded in 
order to obtain another examination.  The Board also noted 
that it was unclear whether the veteran's service-connected 
back disability was manifested by additional impairment, such 
as a burst compression fracture of L-3, and the RO was 
directed to afford the veteran a VA examination which would 
address that question.  

The veteran presented to a VA examination in October 1998 at 
which time his claims folder was reviewed and the examiner 
documented his pertinent history.  The veteran reported that 
he experienced low back pain intermittently, a few times a 
day, with a "sticking" pain, increased with activity.  He 
also indicated that the symptoms last for approximately 10 
minutes.  The veteran further indicated that, prior to his 
retirement in 1990, he had lost no time from work because of 
his back.  He also indicated that he had lost no time from 
work in 1997 because of his back. 

Physical examination revealed a straightening of the lumbar 
spine with a minimal dorsal scoliosis.  Upon forward flexion, 
the spine was noted to straighten out "nicely."  Range of 
motion of the lumbar spine was reported as 55 degrees of 
"true" 


lumbar flexion, without pain; 5 degrees of hyperextension 
with upper lumbar pain; 20 degrees of right lateral bending 
without pain; and 15 degrees of left lateral bending with 
upper lumbar pain.  The veteran had minimal tenderness at the 
mid spinous process, dorsal spine, and minimal tenderness at 
the lumbar spine to include the spinous process and 
paravertebral muscles.  The dorsal paravertebral muscles were 
noted to be neither painful nor tender, but the dorsal spine 
was symptomatic and sensitive "only" over the mid spinous 
processes.  When the veteran performed a bilateral straight 
leg raise to try to reach forward, he had pain in the low 
back, but no sciatica.  The diagnoses included symptomatic 
scoliosis, not caused by the in-service accident or service 
activity; chronic dorsal lumbar strain and sprain, secondary 
to the accident plus the scoliosis; and deformity of the 
lumbar vertebral bodies; not caused by the in-service 
accident or service related activities.  

In describing the manifestations of the veteran's service-
connected back disorder, the examiner commented that the 
deformity at L-3 was not related to that disorder.  In 
support of that opinion, the examiner cited the scarcity of 
objective findings on the medical records prepared at the 
time of the initial incident, specific x-ray studies of 
September 1955 which noted no gross abnormality at the dorsal 
lumbar spine and the fact that the veteran sought no care for 
his back complaints until the 1990s, many years after 
service.  Regarding the earlier x-ray studies, the examiner 
noted that if there had been some type of fracture incurred 
in the in-service accident, it would have been evident on x-
ray studies conducted in 1955, but was not.  The examiner 
further commented that if the veteran was to have "a burst 
fracture," one would expect quite a bit of treatment, but 
this was not borne out by the records.  The examiner observed 
that the "worst case scenario" as far as the residual of 
the service-connected back disorder would be the development 
of degenerative arthritic changes, with some increase in 
symptomatology in the spine, but not the deformity to cause 
"burst compression fracture" at L-3.

The examiner opined that the service-connected strain and 
sprain, combined with the scoliosis, would result in some 
functional limitation with fatigability, lack of 


endurance and weakness, but not the deformity or structural 
problems that would result from a compression fracture.  The 
examiner characterized the veteran's functional limitation as 
a "mild" problem resulting in lack of endurance, weakness 
and fatigability.  In substantiating the degree of 
symptomatology experienced by the veteran, the examiner noted 
that the veteran himself had specifically documented that the 
symptoms occur intermittently a few times each day and last 
for approximately 10 minutes, for which he was taking a 
nutritional vitamin.  The physical examination had documented 
no gross scoliosis or elevation of the scapula with a humped 
type of back which one would expect in a severe type of 
scoliotic problem "which does not exist in the [veteran]."  

X-ray studies of the thoracic spine showed no evidence of 
scoliosis.  The lumbar spine showed scoliosis with concavity 
to the right side at the level of L-1, L-2, L-3 and L-4.  
Comparing the current findings to x-ray studies of August 
1996 revealed no significant interval change.  Pagetoid 
changes at L-3 were suggested.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely 


affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

The veteran's service-connected scoliosis with sacroiliac 
sprain, left, is presently rated 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5294.  
Under that code, a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent rating is for 
assignment where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted 
where there is severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Slight limitation of motion of the lumbar spine warrants the 
assignment of a 10 percent rating.  A 20 percent rating is 
for assignment with moderate limitation of motion, whereas a 
40 percent rating would be assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, 
regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In the present case, the evidence of record includes the 
veteran's reports of pain on certain movements and the 
examiners' observations of pain on performing some motions; 
however, the Board finds that the pain complained of by the 
veteran is not 


shown to be so disabling as to be reflective of more than 
slight limitation of motion of the lumbar spine.  The reports 
of the VA examinations did not reveal muscle spasm on extreme 
forward bending, nor were there findings of unilateral loss 
of lateral spine motion in a standing position.  Both 
examination reports noted tenderness; however, the August 
1996 report found that tenderness limited to the sacroiliac 
joint on the right.  The most recent examination included the 
examiner's finding of "minimal" tenderness.  In addition, 
that examiner characterized the veteran's functional 
limitation as a "mild" problem, substantiated by the 
veteran's self- report that his symptoms were intermittent 
and the fact that he had not missed any work because of his 
back or sought medical treatment for many years.  The Board 
also notes that the most recent VA examination included a 
medical opinion that the manifestations of the service-
connected back disorder did not include the burst compression 
fracture.  

As the veteran has been assigned a 10 percent rating 
consistent with sacroiliac injury with characteristic pain on 
motion or slight limitation of motion of the lumbar spine and 
there is no indication of the findings as contemplated by the 
assignment of a 20 percent rating under Diagnostic Code 5294, 
the Board finds that any additional impairment that may 
result from pain or on flare-ups is adequately compensated.  
In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  The Board has considered 
all the relevant factors and finds that the current evidence 
of record does not indicate the veteran suffers from 
additional functional loss due to pain or weakness, other 
than the functional loss already contemplated by the 
veteran's award of a 10 percent evaluation, and thus, a 
disability evaluation in excess of the 10 percent awarded is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59.  Absent 
findings of moderate impairment, such as moderate limitation 
of motion of the lumbar spine or muscle spasm or unilateral 
loss of lateral spine motion, an evaluation in excess of 10 
percent is not warranted.




ORDER

A rating in excess of 10 percent for the service-connected 
scoliosis with sacroiliac sprain, left, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

